Citation Nr: 1730151	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-50 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus II. 

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for liver damage, to include as secondary to hepatitis C.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2009 rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA) in Montgomery, Alabama and Seattle, Washington.  In June 2008, the Montgomery RO denied service connection for hepatitis C.  A June 2009 rating decision by the Seattle RO denied service connection for hypertension and liver damage.  The Montgomery RO currently holds jurisdiction over the claims.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing. 

In November 2016, the Board remanded these claims for further development.  Unfortunately, there was not substantial compliance with the Board's remand directives, and the appeal is again remanded to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding these claims, it is necessary to afford the Veteran every possible consideration.

As noted, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  There has not been substantial compliance in this case. 

Hypertension

In November 2016, the Board remanded the claims for a VA examination and for an addendum medical opinion, concerning the etiology of the disabilities.

In reference to the Veteran's claim for hypertension, the claims file reflects that the Veteran failed to report for his examination, and such it was cancelled on February 14, 2017.  However, a copy of the examination letter notifying the Veteran of the date and time is not associated with the claims file.  Moreover, the March 2017 supplemental statement of the case (SSOC) does not include the date of the notification letter.  (The claims file reflects that VA had the Veteran's correct address.)

In a May 2017 correspondence from the Veteran's former representative, the representative argued, "While the AOJ asserted that the appellant did not report for the examination, it offered no evidence that the appellant was given proper notice in advance of the examination."  He also noted that prior to recertification the AOJ made no attempt to contact the appellant to confirm whether he received notification of the examination.

In accordance with VA's duty to assist, the claim is remanded so that a VA examination can be scheduled for the Veteran's claim of hypertension.  The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, including that the consequences of failure to report for VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Hepatitis C

Concerning the Veteran's claim for hepatitis C, the examiner was asked to render a supplemental opinion that addresses the Veteran's experience with blood exposure in service.  The examiner was asked to consider and discuss medical journal articles submitted by the Veteran indicating that the use of jet injectors, possible exposed people to hepatitis c.  The examiner was also asked to address the issue that chronic hepatitis C may be silent for many years until the virus damages the liver enough to cause the signs and symptoms of liver disease.  The remand directives specifically asked the examiner to consider and explain these factors in opining whether it was or was not as least as likely as not the Veteran's hepatitis C incurred in or was related to service.  

In a February 2017 addendum opinion, the examiner opined, "It is less likely as not that the Veteran's Hepatitis C was contracted during service because STRs are silent for elevated liver enzymes, any needle stick injury with exposure to HCV positive blood, or mucosal exposure to HCV positive blood, all of which are definite risk factors for acquiring hepatitis C."  The examiner also concluded that while the Veteran is competent to give statements regarding exposure to blood in service; however, "[H]e is not qualified to discuss medical nexus."  Additionally she stated that without documentation of open wounds, exposure to blood does not equal HCV positive blood or a disease transmission.  

In discussing the possibility of transmission by jet injectors, or contaminated blood supply used to create IG vaccines, the examiner simply stated, "At this time, it is not a recognized as definite risk factor for hepatitis C infection."  The examiner failed to discuss, reference, or even acknowledge the medical journal articles submitted by the Veteran showing a link between jet injectors and hepatitis C infection.  The examiner also failed to address the possibility that chronic hepatitis C may be silent for years, until the virus damages the liver enough to cause the signs and symptoms of liver disease, as requested in the Board's November 2016 remand.  

This opinion does not substantially comply with the Board's November 2016 remand directives.  Thus, clarification of this opinion is required to ensure compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271.

Liver Damage

With regard to the claim of service connection for liver damage, to include as secondary to hepatitis C, the issue is "inextricably intertwined" with the issue of entitlement to service connection for hepatitis C and they must be decided together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Based on the foregoing, the Board finds that the Veteran should again be afforded an examination and an addendum opinion needs to be obtained.  .

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate VA examination to determine whether the Veteran's hypertension disability was incurred in or aggravated by service.  The electronic claims files must be made available to the examiner for review.

Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that his hypertension was caused or aggravated by service-connected diabetes mellitus, type II. 

If the examiner cannot provide the opinion without resorting to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.  Document all efforts to notify the Veteran of a scheduled examination.

2.  Schedule the Veteran for an appropriate VA examination to obtain an addendum opinion to the December 2015 and February 2017 VA opinions regarding the nature and etiology of the Veteran's hepatitis C disability.  The electronic claims files must be made available to the examiner for review.  If the December 2015 VA examiner is not available, seek an opinion from another appropriate examiner.  

The examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C was contracted in service. 

In providing this opinion, the examiner must consider and discuss the following:

*the Veteran's statements regarding exposure to blood in service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  The examiner's prior reliance on the absence of clinical records is part of the reason the medical opinion is inadequate.  

* the medical articles of record which posit that certain jet injectors are capable of transmitting blood-borne pathogens, to specifically include one article located at http://ha.osd.mil/afeb/reports/vaccines.pdf which reportedly involved a site visitation to Parris Island observing that jet injector nozzles were frequently contaminated with blood, and that proper sterilization techniques were not followed; 

* the medical article which asserts that, prior to the 1980's, some manufactures used a contaminated blood supply for creating IG vaccines (see hepatitis C Transmission, Blood Transfusions & Vaccine Contamination); and

* address the possibility that chronic hepatitis C may be silent for many years, until the virus damages the liver enough to cause the signs and symptoms of liver disease.  See e.g. http://www.mayoclinic.org/diseases-conditions/hepatitis-c/symptoms-causes/dxc-20207369.

3.  After the above development, if it is found that it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C was contracted in service, the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's liver damage was caused or aggravated by his hepatitis C.  

If the examiner finds that the Veteran's liver damage was not caused, or aggravated by the Veteran's hepatitis C , the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's liver damage was caused or aggravated by service.

If the examiner cannot provide the opinions without resorting to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, readjudicate the claims, including the claim for service connection for liver damage.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




